Citation Nr: 1033844	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-25 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been received to 
establish entitlement to service connection for a left foot 
dorsum soft tissue mass.

2.  Whether new and material evidence has been received to 
establish entitlement to service connection for residuals of 
right heel and ankle pressure sores.

3.  Entitlement to service connection for a left foot disorder, 
to include as secondary to a right foot and ankle disorder.

4.  Entitlement to service connection for a right foot and ankle 
disorder.


REPRESENTATION

Appellant represented by:	Susan W. Saidel, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in February 2010, which 
vacated a March 2009 Board decision which had denied the 
Veteran's petition to reopen his service connection claims for 
disorders of the left and right foot and remanded the matter for 
additional development.  This matter initially arose from a June 
2005 rating decision by the Philadelphia, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In December 2007, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge at the 
RO.  A transcript of the hearing is of record.  At the time of 
the hearing the Veteran's attorney also submitted a brief along 
with a waiver of initial RO consideration of the document and the 
Board accepted this material for inclusion in the record.  See 
38 C.F.R. §§ 20.800; 20.1304(c) (2009).  Subsequently, the Board 
denied the Veteran's motion for reconsideration of its denials to 
reopen the claims in September 2008.  See 38 C.F.R. §§ 20.1000, 
20.1001 (2009).

As the decision herein reopens the Veteran's claims for service 
connection, the Board has recharacterized each reopened claim, as 
reflected on the title page, in light of the new evidence that 
has been submitted to VA.

The issues of service connection for a left foot disorder, to 
include as secondary to a right foot and ankle disorder, and 
service connection for a right foot and ankle disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.

FINDINGS OF FACT

1.  In May 1982, the Board denied service connection for a left 
foot disability and for a right foot disability; the appellant 
did not seek reconsideration of this decision and it is final.

2.  The evidence associated with the claims file since the 
Board's May 1982 denials relates to an unestablished fact 
necessary to substantiate each claim for service connection for 
both a left foot and a right foot disability and raises a 
reasonable possibility of substantiating each claim.

CONCLUSION OF LAW

Evidence received since the final May 1982 determination wherein 
the Board denied the Veteran's claims for service connection for 
a left foot and for a right foot disability is new and material 
and the Veteran's claims for those benefits are reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 7104 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of Appeals 
for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determinations reached in this decision, the Board is satisfied 
that adequate development has taken place and that there is a 
sound evidentiary basis for reopening the Veteran's claims at 
present without detriment to the due process rights of the 
Veteran.

New and Material Evidence 

The Veteran seeks service connection for a left foot dorsum soft 
tissue mass and for residuals of right heel and ankle pressure 
sores.  A claim for service connection for a right foot 
disability was first considered and denied by the RO in September 
1966, but it was disputed whether the Veteran ever received 
timely notice of that denial.  He then claimed service connection 
for both left foot and right foot disabilities and was denied by 
the RO in an October 1980 rating decision.  The Veteran timely 
appealed those denials.  The Board denied the claims in May 1982.  
The Veteran did not seek reconsideration of the May 1982 Board 
decision and, therefore, it is final.  38 C.F.R. § 20.1100 
(2009).  As such, the Veteran's claims may be reopened only if 
new and material evidence has been secured or presented since the 
last final rating decision.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then 
proceed to review the merits of the claim.  The Board, therefore, 
will undertake a de novo review of the new and material evidence 
issue.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

At the time of the May 1982 Board decision that denied service 
connection for both a left foot and right foot disability, the 
evidence of record consisted of service treatment records; two 
May 1966 letters from Dr. C.W.E., the Veteran's private physician 
at the time he was in service; certain documents from the Social 
Security Administration (SSA) showing the Veteran's eligibility 
for SSA disability benefits since 1977 along with a list of 24 
exhibits, some of which are found in the VA claims file, 
including some private medical records; VA examinations dated in 
December 1978, February 1980, and February 1981; as well as 
congressional correspondence; the transcript of a January 1980 RO 
hearing on another matter; and written submissions from the 
Veteran and his former attorney.  

Subsequently, since the May 1982 Board decision, the evidence 
associated with the claims file includes correspondence from 
W.M.U., D.P.M., the Veteran's private podiatrist, dated in 
January 2005 and March 2005.  The March 2005 correspondence noted 
that the Veteran was diabetic, had a painful deformed lesion on 
the posterior heel, secondary due to injury while in service, and 
chronic tinea infection of both feet also related to his 
exposures during service.  The record also included a January 
2004 SSA notice that the Veteran's SSA disability benefits had 
been continued; a transcript of the Veteran's video conference 
Board hearing in December 2007; and written submissions from the 
Veteran and his attorneys.

The evidence submitted subsequent to the May 1982 Board decision 
is new, in that it was not previously of record.  The newly 
submitted evidence is also material.  The claim was denied in May 
1982 due to a lack of record evidence showing either foot injury 
had been aggravated during service or was related to service.  
The evidence received subsequent to the May 1982 Board decision 
includes the March 2005 correspondence from the Veteran's 
podiatrist and the Veteran's Board hearing testimony which the 
Court in its 2010 decision characterized as showing that the 
Veteran specifically argued that his conditions were aggravated 
during service and that he had submitted an opinion from his 
private physician that his foot conditions were related to 
service.  

In other words, this new evidence described aggravation of the 
pre-existing right foot disorder, the possible inservice 
occurrence or aggravation of a left foot disorder, as well as a 
relationship of both disorders to the Veteran's period of active 
duty in 1965 and 1966.  See Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006) (finding that "the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied").  Presuming such 
evidence is credible for the limited purpose of ascertaining its 
materiality, see Justus v. Principi, 3 Vet. App. 510 (1992), this 
would therefore relate to the unestablished element of service 
aggravation or inservice occurrence which are necessary to 
substantiate the Veteran's two service connection claims.

Presumed credible, the additional evidence received since the May 
1982 Board decision relates to an unestablished fact necessary to 
substantiate each claim, and raises a reasonable possibility of 
substantiating each claim.  Accordingly, the Board finds that the 
claims for service connection for a left foot dorsum soft tissue 
mass and for residuals of right heel and ankle pressure sores are 
reopened.


ORDER

New and material evidence having been submitted, the claim for 
service connection for a left foot dorsum soft tissue mass is 
reopened.  To this extent and to this extent only, the appeal is 
granted.

New and material evidence having been submitted, the claim for 
service connection for residuals of right heel and ankle pressure 
sores is reopened.  To this extent and to this extent only, the 
appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

Having reopened the claims concerning service connection for a 
left foot dorsum soft tissue mass and for residuals of right heel 
and ankle pressure sores, which the Board now characterizes more 
properly, based on the evidence and argument presented during his 
hearing, as service connection for a left foot disorder, to 
include as secondary to a right foot and ankle disorder, and 
service connection for a right foot and ankle disorder the Board 
finds that further development is necessary.  Specifically, a VA 
examination and medical opinion is necessary to adjudicate each 
claim.

During his Board hearing, the Veteran and his attorney contended 
that the pre-existing right foot condition was aggravated during 
service by wearing combat boots and the left foot condition was 
either aggravated or incurred during service because the Veteran 
had to take pressure off the right foot (see transcript at pp. 
13-14).  Service connection may be granted for a disability 
resulting from personal injury suffered or disease contracted in 
line of duty or for aggravation of pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The law also provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the result 
of a service-connected disease or injury."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  
Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service connection on 
a secondary basis therefore requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and evidence 
of record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent medical evidence 
of a currently diagnosed disability or persistent or recurrent 
symptoms of a disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with an established event, injury or disease in 
service or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision 
on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim.").

In the present case, service treatment records show that the 
Veteran was injured during childhood and developed a right foot 
and right ankle problem as a consequence.  He testified during 
his Board hearing that after he got out of traction and his right 
foot healed he had no problem with either foot until he entered 
service.  He said that he had played school sports and had a job 
with a paper company in the shipping department without incident.  
However, once in basic training, he developed discomfort while 
wearing combat boots.  At first his right foot started breaking 
down and eventually the left foot as well.  He testified that his 
request not to wear boots on duty was denied and that his feet 
were worse after service than they were before he entered active 
duty.  Service records demonstrate that he was discharged early, 
in part, because his right foot condition prevented the wearing 
of proper footgear in service.  The Veteran also testified that 
he had opens sores on both feet ever since service and that he 
currently saw a private podiatrist every three months for care 
and treatment (see transcript at pp. 5-10).  The private 
podiatrist, Dr. W.M.U., wrote in March 2005, in part, that the 
Veteran's deformed lesion on the right heel was secondary to an 
injury in service and that chronic tinea infection of both feet 
was also related to service.  

Thus, the Board is of the opinion that the Veteran has met the 
criteria of 38 C.F.R. § 3.159.  He has provided sufficient 
medical or lay evidence of the following:  current disability for 
each claim; aggravation of his right foot disorder during service 
and possible disease or injury to his left foot in service or its 
aggravation due to the condition of the right foot; and a private 
medical opinion showing a relationship between the claimed 
disorders and service.  As the Board lacks sufficient medical 
evidence at present to decide each claim, on remand a VA 
examination and medical opinion as to his left and right foot and 
ankle disorders should be obtained.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Before such an examination is scheduled, however, the RO should 
make another attempt to obtain private and VA medical records 
concerning the Veteran's claimed foot disabilities.  The Board 
notes there are no treatment records from Dr. W.M.U., the private 
podiatrist who has treated the Veteran at the Foot and Ankle 
Center in Springfield, Pennsylvania.  Further, the Veteran 
submitted a statement in May 2005 that he was receiving treatment 
for his foot conditions at a VA Medical Center, that his last 
appointment was in February 2005, and that he had an appointment 
scheduled for August 2005.  No such VA treatment records are 
found in the claims file.

In addition, in January 2005, the Veteran submitted the first 
page of a notice from the Social Security Administration (SSA), 
dated a year earlier, which informed him that his SSA disability 
benefits would be continued.  This notice did not indicate why 
the Veteran was in receipt of SSA disability benefits.  

The Board is aware that it need not obtain SSA records prior to 
determining that there is no reasonable possibility that such are 
relevant to the Veteran's claims for VA compensation, see Golz v. 
Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal 
standard for relevance requires VA to examine the information it 
has related to medical records and if there exists a reasonable 
possibility that the records could help the Veteran substantiate 
his claim for benefits, the duty to assist requires VA to obtain 
the records).  However, this is a case in which that possibility 
cannot be excluded.  Private medical records attached to a 
partial SSA file associated with the Veteran's claims file in the 
1970s suggest that the Veteran obtained SSA disability, in part, 
for his foot disorders, including surgeries on his left foot.  A 
December 1978 examination also noted that the Veteran reported he 
had been a diabetic for the past four years.  As there is a 
reasonable possibility that SSA records from the intervening 
years could help the Veteran to substantiate his reopened service 
connection claims, the duty to assist requires VA to attempt to 
obtain these records.

The Board notes that while SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  
Thus, the Board finds that the RO should try to obtain and 
associate with the claims file a copy of SSA's determinations on 
the Veteran's claim, as well as copies of all medical records 
underlying those determinations.

Additionally, the Veteran must receive proper notice under the 
VCAA of the information and evidence needed to substantiate 
secondary service connection associated with his claim for 
service connection for a left foot disorder, to include as 
secondary to a right foot and ankle disorder.  Therefore, on 
remand the Veteran shall be provided with proper VCAA notice 
pertinent to his secondary service connection issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall provide the Veteran with 
appropriate notice, pursuant to the VCAA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), regarding his claim for service 
connection for a left foot disorder, to 
include as secondary to a right foot and 
ankle disorder.

2.  The RO shall contact the Veteran and his 
attorney and ask them to specify all private 
and VA medical care providers who treated him 
for his foot disorders since discharge from 
active duty, especially any records of 
treatment or evaluation of his foot disorders 
from Dr. W.M.U., his private podiatrist, and 
from the relevant VA Medical Center where he 
made appointments in 2005.  After the Veteran 
has signed the appropriate releases, the RO 
shall then attempt to obtain and associate 
with the claims file any records identified 
by the Veteran that are not already 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted in 
the file.  The Veteran and his attorney are 
to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

3.  The RO should obtain from the Social 
Security Administration (SSA) the records 
pertinent to the Veteran's continuing claim 
for Social Security disability benefits as 
well as the medical records relied on 
concerning that claim.  If medical evidence 
utilized in processing such claim is not 
available, that fact should be documented by 
SSA and such notice entered in the claims 
folder.  Any subsequent disability 
determinations, as well as the records upon 
which those determinations were made, should 
also be requested.

4.  After the development requested has been 
completed, the RO shall schedule the Veteran 
for an appropriate VA examination to 
ascertain the nature, extent, and etiology of 
his claimed left and right foot disorders.  
All indicated tests or studies deemed 
necessary for an accurate assessment should 
be conducted.  The claims file and a copy of 
this Remand must be made available to the 
examiner for review of the pertinent evidence 
in connection with the examination, and the 
report should so indicate.

The examiner shall review all pertinent 
records associated with the claims file 
(especially service treatment records, 
including the Veteran's June 2006 Medical 
Board and discharge examination) and offer 
opinions as to whether:

a. the Veteran's right foot disorder clearly 
and unmistakably increased in disability 
during service (was aggravated or permanently 
worsened) or whether any increase in 
disability was due to the natural progression 
of the disease during the Veteran's period of 
service from August 1965 to July 1966; and

b. the Veteran's left foot disorder pre-
existed service in 1965, and, if so, whether 
it clearly and unmistakably increased in 
disability during service (was aggravated or 
permanently worsened) or whether any increase 
in disability was due to the natural 
progression of the disease during the 
Veteran's period of active duty; or

c. if the examiner determines that any left 
foot disorder did not pre-exist the Veteran's 
period of active duty, then the examiner 
should also provide an opinion as to whether 
it is at least as likely as not (a 50 percent 
probability or more) that any diagnosed 
current left foot disorder is related to the 
Veteran's right foot disorder, or is 
otherwise related to any event or incident in 
service, or to some other non-service factor 
such as diabetes mellitus.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If any 
requested medical opinion cannot be given, 
the examiner should state the reason why.  

5.  Thereafter, the RO shall take such 
additional development action with respect to 
the claims as it deems proper.  When the 
development requested has been completed, the 
case should again be reviewed by the RO on 
the basis of the additional evidence and 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his attorney 
should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


